Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 11/07/2022 is acknowledged.  
Status of the Application
	Claims 5-7, 9-22, 26 and 27 are pending.  Claims 5-7, 9-15, 26 and 27 are currently under examination.  Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 02/19/2019 and 11/07/2022 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.

Claim Objections
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-7, 9-11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being Dharmacon (US Patent No. 7,691,997).
The claims are drawn to double stranded ribonucleic acid (RNAi) agent for inhibiting expression of a glucokinase (GCK) gene, wherein said double stranded RNAi agent comprises a sense strand and an antisense strand said sense strand comprises at least 15 contiguous nucleotides differing by no more than 3 nucleotides from the nucleotide sequence of SEQ ID NO:1 and said antisense strand comprises at least 15 contiguous nucleotides differing by no more than 3 nucleotides from the complement of  nucleotides 1466-1492 of the nucleotide sequence of SEQ ID NO:1, wherein substantially all of the nucleotides of each strand comprise a modification and wherein the dsRNAi agent comprises a ligand.
Dharmacon disclose an siRNA having at least 15 contiguous nucleotides that differ no more than 3 nucleotides from the complement of nucleotides 1466-1492 of the nucleotide sequence of SEQ ID NO:1 (see alignment below illustrating just one sequence of the duplex)

US-11-101-244-195365
; Sequence 195365, Application US/11101244
; Patent No. 7691997
; GENERAL INFORMATION:
;  APPLICANT: Dharmacon, Inc.
; SEQ ID NO 195365
;   LENGTH: 19
;   TYPE: RNA
;   ORGANISM: Homo sapiens
US-11-101-244-195365

  Query Match             70.4%;  Score 19;  DB 21;  Length 19;
  Score over Length       100.0%;
  Best Local Similarity   73.7%;
  Matches   14;  Conservative    5;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          4 GCTGCGAGATCACCTTCAT 22
              ||:||||||:||||::||:
Db          1 GCUGCGAGAUCACCUUCAU 19

Dharmacon disclose the siRNA can comprise sugar, base or internucleotide linkages (col. 11-13), teach the siRNA can be 18-30 nucleotides in length and comprise overhang regions (col. 9) and teach the siRNA can be conjugated to a ligand (col 35). The instant claims recite the RNAi agent is modified wherein substantially all the nucleotides are modified. Given that the claims do not specifically recite a specific number of modified nucleotides, the siRNA of Dharmacon disclosed as modified with one or more modified nucleotides is interpreted as if the siRNA can have all modified nucleotides and thus meets the claim limitation.
Further, it is well established that the patentability of product claims depends on the structure, not function, of the product. “[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mkt. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). That is, “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” In re Papesch, 315 F.2d 381, 391 (CCPA 1963).
Furthermore, note that when a rejection is based on a reference teaching a product appearing to be substantially identical to the claimed product, and when the examiner presents reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112: “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].”  
“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999).” See MPEP 2112.
Further, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).” See MPEP 2112.    
Thus Dharmacon anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dharmacon (US Patent No. 7,691,997), Prakash et al. (US 20150315594) and Allerson, Charles R., et al. ("Fully 2 ‘-modified oligonucleotide duplexes with improved in vitro potency and stability compared to unmodified small interfering RNA." Journal of medicinal chemistry 48.4 (2005): 901-904).
Dharmacon disclose an siRNA having at least 15 contiguous nucleotides that differ no more than 3 nucleotides from the complement of  nucleotides 1466-1492 of the nucleotide sequence of SEQ ID NO:1 (see alignment below illustrating just one sequence of the duplex)

US-11-101-244-195365
; Sequence 195365, Application US/11101244
; Patent No. 7691997
; GENERAL INFORMATION:
;  APPLICANT: Dharmacon, Inc.
; SEQ ID NO 195365
;   LENGTH: 19
;   TYPE: RNA
;   ORGANISM: Homo sapiens
US-11-101-244-195365

  Query Match             70.4%;  Score 19;  DB 21;  Length 19;
  Score over Length       100.0%;
  Best Local Similarity   73.7%;
  Matches   14;  Conservative    5;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          4 GCTGCGAGATCACCTTCAT 22
              ||:||||||:||||::||:
Db          1 GCUGCGAGAUCACCUUCAU 19

Dharmacon disclose the siRNA can be comprise sugar, base or internucleotide linkages (col. 11-13), teach the siRNA can be 18-30 nucleotides in length and comprise overhang regions (col. 9) and teach the siRNA can be conjugated to a ligand (col 35). The instant claims recite the RNAi agent is modified wherein substantially all the nucleotides are modified. Given that the claims do not specifically recite a specific number of modified nucleotides, the siRNA of Dharmacon disclosed as modified with one or more modified nucleotides is interpreted as if the siRNA can have all modified nucleotides and thus meets the claim limitation.
Dharmacon et al. do not teach that all nucleotides of the siRNA are modified and do not teach the ligand is a GalNAc derivative.
Prakash et al. teach “…that compounds comprising clusters of three 
N-acetylgalactosamine (GalNAc) ligands are capable of binding to the ASGP-R, 
resulting in uptake of the compound into the cell.  See e.g., Khorev et al., Bioorganic and Medicinal Chemistry, 16, 9, pp 5216-5231 (May 2008).  Accordingly, conjugates comprising such GalNAc clusters have been used to facilitate uptake of certain compounds into liver cells, specifically hepatocytes.  For example it has been shown that certain GalNAc-containing conjugates increase activity of duplex siRNA compounds in liver cells in vivo.  In such instances, the GalNAc-containing conjugate is typically attached to the sense strand of the siRNA duplex.  Since the sense strand is discarded before the antisense strand ultimately hybridizes with the target nucleic acid, there is little concern that the conjugate will interfere with activity.  Typically, the conjugate is attached to the 3' end of the sense strand of the siRNA.  See e.g., U.S.  Pat.  No. 8,106,022.  Certain conjugate groups described herein are more active and/or easier to synthesize than conjugate groups previously described. (para 0017).
	It is well known in the art that fully modified siRNA have shown increased stability and potency in cells. Allerson et al. teach siRNA consisting entirely of 2’-O-methyl and 2’-fluoro modifications had a 500 fold improvement in potency over the unmodified siRNA (see page 901-903).
	It would have been obvious to one of ordinary skill in the art to modify the siRNA of Dharmacon et al. using the GalNAc conjugate taught by Prakash et al. to improve the cellular targeting and inhibition of gene expression for evaluation of the siRNA.  It would have further been obvious to the skilled artisan to incorporate modified nucleotides given Allerson et al. demonstrates improvement in potency in cell using a fully modified siRNA.  One of skill in the art would have expected be modify the siRNA using the combination above with a reasonable expectation of success. Dharmacon et al. teach making functional siRNA for inhibition of gene expression and it would have been within the skill of one in the art to modify the siRNA to improve cellular targeting and potency.  
Furthermore, note that when a rejection is based on a reference teaching a product appearing to be substantially identical to the claimed product, and when the examiner presents reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112: “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].”  
“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999).” See MPEP 2112.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.															




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635